Citation Nr: 0312737	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  99-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for idiopathic Parkinson's 
Disease with dementia and headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946.  He was a Prisoner of War from April 11, 1945, to April 
26, 1945, and is the recipient of a Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claim on appeal.

In November 2002, the Board undertook additional development 
pursuant to 38 C.F.R. § 19.9(a)(2) in an attempt to obtain 
private medical records, VA clinical records, and to schedule 
the veteran for a VA examination.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

As noted above, the Board chose to undertake additional 
development of the evidence in this case pursuant to 
38 C.F.R. § 19.9(a)(2) and VA clinical records were obtained.  
It does not appear that an attempt was made to associate 
private medical records with the claims file.  Further, the 
veteran failed to report for a VA examination.  Finally, a 
handwritten note, apparently written by a RO staff member, 
suggests that the veteran desires to withdraw his claim.  
However, there is no written statement from the veteran or 
his representative to that affect.  If he desires to withdraw 
the claim, he should do so in writing.  

Nonetheless, since undertaking the aforementioned 
development, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 
2003).  These provisions allowed the Board to develop 
evidence and to take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  The Board no longer has 
authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver from the 
appellant of his or her right to have this new evidence 
initially considered by the RO.  No waiver has been obtained 
in this case.  The result is that the RO must review evidence 
developed by the Board and adjudicate the claim considering 
that evidence, as well as evidence previously of record.

Because of the above-referenced court decision, a remand in 
this case is required.  Accordingly, this case is REMANDED 
for the following:

1.  An attempt should be made to obtain 
complete clinical records from Linda O. 
Bell, M.D., 2301 West Main Street, 
Russellville, Arkansas.  Dr. Bell should 
be invited to clarify whether it is her 
medical opinion that it is as likely as 
not that the veteran's current Parkinson's 
Disease with dementia and headaches is 
consistent with an in-service head injury.  
An explanation for the basis of the 
medical opinion would be helpful to the 
Board.

2.  An attempt should be made to obtain 
complete clinical records from Roxanne 
Marshall, M.D., Johnson Regional Medical 
Center, 1100 Poplar, Clarksville, 
Arkansas, 72830.

3.  Thereafter, the RO should readjudicate 
the veteran's claim in light of the 
additional evidence added to the claims 
folder since the last Supplemental 
Statement of the Case (SSOC).

4.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

